DETAILED ACTION
	1.	This action is in response to the application filed on 9/2/21.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
4.	Applicant’s election without traverse of Group II (claims 13-20) in the reply filed on 9/2/21 is acknowledged.

Claim Objections
5.	Claim 14 is objected to because of the following informalities:  Claim 14, recites the limitation “plurality or rows” should be replaced with “plurality of rows”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 13-14 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luerkens (US 20100135052).
Regarding claim 13: Luerkens discloses a method (i.e. figure 7) comprising: 
forming an array of capacitors (i.e. capacitors of figure 7) comprising a plurality of rows of capacitors (i.e. rows of capacitors of figure 7); 
forming a set of diodes (i.e. sets of diodes of figure 7) disposed along a length of the plurality of rows of capacitors (i.e. rows of capacitors of figure 7), wherein the plurality of rows of capacitors are parallel (i.e. see figure 7: the rows of capacitors are configured in parallel); and 
electrically coupling the set of diodes (i.e. sets of diodes of figure 7) to the array of capacitors (i.e. capacitors of figure 7) such that: 
a first side (i.e. top side) of the array of capacitors (i.e. capacitors of figure 7) comprises a plurality of alternating current (AC) capacitor rows (i.e. capacitor rows of C21-C24; C31-34 and C41-44 comprise AC); 
a second side (i.e. bottom side) of the array of capacitors (i.e. capacitors of figure 7) comprises a plurality of direct current (DC) capacitor rows (i.e. capacitor rows of C21A-C24A; C31A-C34A and C41A-C44A comprise DC); and 
the array of capacitors (i.e. capacitors of figure 7) and the set of diodes (i.e. sets of diodes of figure 7), together, form a voltage multiplier (i.e. configured of figure 7).
 	Regarding claim 14: wherein the array of capacitors comprises a two-by-two cross section (i.e. top capacitor rows of C21-C24; C31-34 and C41-44 and bottom capacitor rows C21A-C24A; C31A-C34A and C41A-C44A) in an axial direction (i.e. direction from left to right), wherein the axial direction (i.e. direction from left to right) is along the length of the plurality or rows (i.e. rows of capacitors of figure 7).
Regarding claim 18: Luerkens discloses a voltage multiplier (i.e. figure 7) comprising: 
 	an array of capacitors(i.e. capacitors of figure 7) comprising four parallel rows of capacitors (i.e. top capacitor rows of C21-C24; C31-34 and C41-44 and bottom capacitor rows C21A-C24A; C31A-C34A and C41A-C44A), wherein the four parallel rows (i.e. rows of capacitors of figure 7) of capacitors are staggered in an axial direction (i.e. direction from left to right) along a length of the four parallel rows of capacitors (i.e. rows of capacitors of figure 7); and 
 	a plurality of diodes (i.e. sets of diodes of figure 7), wherein the plurality of diodes are electrically coupled to the array of capacitors (i.e. capacitors of figure 7) such that a first side (i.e. top side) of the array of capacitors comprises two alternating current (AC) capacitor rows (i.e. capacitor rows of C21-C24; C31-34 and C41-44 comprise AC) and a second side (i.e. bottom side) of the array of capacitors comprises two direct current (DC) capacitor rows (i.e. capacitor rows of C21A-C24A; C31A-C34A and C41A-C44A comprise DC), 
 	wherein plurality of diodes (i.e. sets of diodes of figure 7) electrically couple the first side (i.e. top side) to the second side (i.e. bottom side), and wherein nodes of the two DC capacitor rows are on opposite sides of the array of capacitors (i.e. figure 7 shows the nodes for connecting the capacitors on the DC rows are opposite side of the array of capacitors having the nodes for connecting the capacitors on the AC rows).
Regarding claim 20: (i.e. figure 7) wherein the plurality of diodes are disposed, lengthways along an axis perpendicular to the axial direction, between the two AC capacitor rows, and between the two DC capacitors rows.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	9.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Luerkens (US 20100135052) in views of Gorrell et al. (US 20140077886).
 	Regarding claim 15: Luerkens discloses the limitation of the claim(s) as discussed above, but does not specifically disclose comprising potting the array of capacitors and the set of diodes in a potting material.
 	Gorrell et al. disclose a voltage amplifier comprising potting the array of capacitors and the set of diodes in a potting material (i.e. ¶ 33).
 	Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Luerkens’s invention with the voltage amplifier as disclose by Gorrell et al. in order to provide resistance to shock and vibration. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Luerkens (US 20100135052) in views of Warmack et al. (US 20160308434).
Regarding claim 16: Luerkens discloses the limitation of the claim(s) as discussed above, but does not specifically disclose the set of diodes are on an exterior surface of the array of capacitors.
 	Warmack et al. disclose a power supply (i.e. figure 4) having the set of diodes (i.e. 30) are on an exterior surface of the array of capacitors (i.e. 22).
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Luerkens’s invention with the power supply as disclose by Warmack et al. in order to enable the reproducible manufacture of a compact high-voltage power supply that may be mechanically and electrically stable.

11.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Luerkens (US 20100135052) in views of Gould et al. (US 20170179818).
Regarding claim 17: Luerkens discloses the limitation of the claim(s) as discussed above, but does not specifically disclose comprising: electrically coupling the voltage multiplier within a downhole tool; and electrically coupling the voltage multiplier to a voltage source.
 	Gould et al. disclose a system (i.e. figures 1 and 5) comprising: electrically coupling the voltage multiplier within a downhole tool; and electrically coupling the voltage multiplier to a voltage source.
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Luerkens’s invention with the .

12.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Luerkens (US 20100135052) in views of Hanington (US 20100226155) and Hishiki et al. (US 4010535).
Regarding claim 19: Luerkens disclose the limitation of the claim(s) as discussed above, but does not specifically disclose comprising: potting material disposed around the array of capacitors; a shielding ring disposed around the array of capacitors; and an insulator disposed around the potting material and the shielding ring.
 	Hanington discloses a power supply comprising: potting material disposed around the array of capacitors (i.e. ¶ 11).
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Luerkens’s invention with the power supply as disclose by Hanington in order to insure mechanical integrity and/or electrical isolation between capacitors of the two sets of capacitors and between the rectifiers, the space between the two sets of capacitors can be filled with a high voltage high temperature insulating potting material.
(i.e. figures 4-7) comprising a shielding ring (i.e. 15, 16) disposed around the array of capacitors (i.e. C1-C5); and an insulator (i.e. figure 7: 24 or figure 8: 28) disposed around the shielding ring (i.e. 15, 16).
 Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Luerkens’s invention with the circuit as disclose by Hishiki et al. in order to have a shielding ring disposed around the array of capacitors; and an insulator disposed around the potting material and the shielding ring, because it provides an improved method which minimizes effort in the production process.

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN TRAN whose telephone number is (571)270-1269. The examiner can normally be reached Flex: M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/Nguyen Tran/Primary Examiner, Art Unit 2838